Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 20-37 are pending and under examination.
Claims 20,24 and 28 are amended.
Claims 32-37 are newly presented.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references in the IDS filed 8/24/2021.


	
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. US 2011/0290855.
Regarding claim 20, Moore discloses a powered stapling assembly (3600), comprising: a handle (24 taught in the embodiment shown in figure 1; or housing portion 3750 which can be held by an operator in fig.65);
a shaft extending from said handle (fig.65; shaft extending from 3750); a first drive system (first rotary driven assembly 3765; and axial drive 3680’); a second drive system (second rotary drive 3766 coupled to control rod 3720’; par 0260);
an end effector (3620, 3630; fig.68-77), wherein said end effector comprises:
a channel (3630) comprising a proximal end and a distal end (fig.65); a replaceable staple cartridge positioned in said channel (par 0252); staple cavities defined in said replaceable staple cartridge (3640); and staples removably stored in said staple cavities (par 0002); and a coupling arrangement, wherein said coupling arrangement comprises:
a proximal coupler member comprising a proximal outer tube segment comprising a distally extending engagement feature (Coupler 3700” usable with surgical instrument 3600 in place of coupler 3700 incudes a proximal coupler 3740, mating sections that interconnect the couplers extend distally to fit with the distal coupler portion); and
a distal coupler member (3613) comprising a distal outer tube segment comprising a proximally extending engagement feature (as seen in figs. 76-77), wherein said coupling arrangement is configured to operably attach said end effector (3612) to said shaft (fig.65) and enable said first drive system and said second drive system (drive 3766 coupled to control rod 3720’; par 0260; mating sections extend proximally to interconnect with the mating portion extending distally of the proximal coupler) upon attachment of said end effector to said shaft (par 0253-0254).
Moore fails to show in a single embodiment the use of the coupler portion 3700” and the handle 24 as seen in figure 1, However one having ordinary skill in the art before the invention was made would be able to combine teachings from multiple embodiments in order to substitute the housing structure of 3750 with a handle as taught in figure 1 for easier maneuverability when using a motorized surgical instrument for greater operator control.  

    PNG
    media_image1.png
    418
    559
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    569
    452
    media_image2.png
    Greyscale

Regarding claim 21, Moore substantially teaches the powered stapling assembly of Claim 20, wherein said proximal outer tube segment comprises a dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 22, Moore substantially teaches the powered stapling assembly of Claim 20, wherein said distal outer tube segment comprises a dovetail joint (distal coupler 3613 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 23, Moore substantially teaches the powered stapling assembly of Claim 20, wherein said proximal outer tube segment comprises a tube gear segment configured to interface with said first drive system (par 0255-0259 teach when the coupling portions are connected, the drive systems axial drive assembly 3680’ and the control rod 3720’ are connected, specifically disclosed in par 0258).
Regarding claim 24, Moore discloses a powered surgical stapler (3600), comprising: a handle (24 taught in the embodiment shown in figure 1; or housing portion 3750 which can be held by an operator in fig.65);
a shaft extending from said handle (fig.65; shaft extending from 3750); a first drive assembly (first rotary driven assembly 3765; and axial drive 3680’); a second drive assembly (second rotary drive 3766 coupled to control rod 3720’; par 0260);
an end effector (3612), wherein said end effector comprises:
a channel comprising a proximal end and a distal end (3630); a replaceable staple cartridge positioned in said channel (par 0252); staple cavities defined in said replaceable staple cartridge (par 0002); and staples removably stored in said staple cavities; and a coupling arrangement (Coupler 3700” usable with surgical instrument 3600 in place of coupler 3700), wherein said coupling arrangement comprises:
a proximal coupler member comprising a proximal outer tube segment (3740); and
a distal coupler member comprising a distal outer tube segment (3613) comprising a proximally extending engagement feature (mating sections extend proximally to interconnect with the mating portion extending distally of the proximal coupler), wherein said coupling arrangement is configured to operably attach said end effector (3612) to said shaft (fig.65) and enable said first drive assembly and said second drive assembly (drive 3766 coupled to control rod 3720’; par 0260) upon attachment of said end effector to said shaft (par 0253-0254).
Moore fails to show in a single embodiment the use of the coupler portion 3700” and the handle 24 as seen in figure 1, However one having ordinary skill in the art before the invention was made would be able to combine teachings from multiple embodiments in order to substitute the housing structure of 3750 with a handle as taught in figure 1 for easier maneuverability when using a motorized surgical instrument for greater operator control.  

Regarding claim 25, Moore substantially teaches the powered surgical stapler of Claim 24, wherein said proximal outer tube segment comprises a dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 26, Moore substantially teaches the powered surgical stapler of Claim 24, wherein said distal outer tube segment comprises a dovetail joint (distal coupler 3613 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 27, Moore substantially teaches the powered surgical stapler of Claim 24, wherein said proximal outer tube segment comprises a tube gear segment configured to interface with said first drive assembly (par 0255-0259 teach when the coupling portions are connected, the drive systems axial drive assembly 3680’ and the control rod 3720’ are connected, specifically disclosed in par 0258).
Regarding claim 28, Moore discloses a surgical stapler, comprising: a handle (24 taught in the embodiment shown in figure 1; or housing portion 3750 which can be held by an operator in fig.65);
a motor (par 0006); a shaft extending from said handle (fig.65); a first drive system (first rotary driven assembly 3765; and axial drive 3680’); a second drive system (second rotary drive 3766 coupled to control rod 3720’; par 0260);
an end effector (3612), wherein said end effector comprises:
a channel (3630) comprising a proximal end and a distal end (fig.65); a replaceable staple cartridge positioned in said channel (par 0252); staple cavities defined in said replaceable staple cartridge (par 0002); and staples removably stored in said staple cavities; and an attachment coupling (Coupler 3700” usable with surgical instrument 3600 in place of coupler 3700), wherein said attachment coupling comprises:
a proximal coupler member comprising a proximal outer tube segment (3740); and
a distal coupler member comprising a distal outer tube segment (3613) comprising a proximal facing engagement feature (mating sections extend proximally to interconnect with the mating portion extending distally of the proximal coupler where a portion of the section that mates with the proximal coupler has a face the is proximally facing), wherein said attachment coupling is configured to operably connect said end effector to said shaft and enable said first drive system and said second drive system (drive 3766 coupled to control rod 3720’; par 0260) upon attachment of said end effector to said shaft (par 0253-0254).
Moore fails to show in a single embodiment the use of the coupler portion 3700” and the handle 24 as seen in figure 1, However one having ordinary skill in the art before the invention was made would be able to combine teachings from multiple embodiments in order to substitute the housing structure of 3750 with a handle as taught in figure 1 for easier maneuverability when using a motorized surgical instrument for greater operator control.  
Regarding claim 29, Moore substantially teaches the surgical stapler of Claim 28, wherein said proximal outer tube segment comprises a dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 30, Moore substantially teaches the surgical stapler of Claim 28, wherein said distal outer tube segment comprises a dovetail joint (distal coupler 3613 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 31, Moore substantially teaches the surgical stapler of Claim 28, wherein said proximal outer tube segment comprises a tube gear segment configured to interface with said first drive system (par 0255-0259 teach when the coupling portions are connected, the drive systems axial drive assembly 3680’ and the control rod 3720’ are connected, specifically disclosed in par 0258).
Regarding claim 32, Moore substantially teaches the powered stapling assembly of Claim 20, wherein said distally-extending engagement feature comprises a dovetail joint (distal coupler 3613 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 33, Moore substantially teaches the powered stapling assembly of Claim 20, wherein said proximally-extending engagement feature comprises a dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 34, Moore substantially teaches the powered surgical stapler of Claim 24, wherein said proximal outer tube segment comprises a distal-facing dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 35, Moore substantially teaches the powered surgical stapler of Claim 24, wherein said proximally-extending engagement feature comprises a dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 36, Moore substantially teaches the surgical stapler of Claim 28, wherein said proximal outer tube segment comprising a distal-facing dovetail joint (distal coupler 3613 in figures 76-77 show dovetail coupling portions which mate together; par 0258). 
Regarding claim 37, Moore substantially teaches the surgical stapler of Claim 28, wherein said proximal-facing engagement feature comprises a proximal-facing dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).


Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to teach a powered stapling assembly which includes a coupling arrangement having a proximally extending engagement features on a distal outer tube and a distally extending engagement features on proximal outer tube, however this argument is unpersuasive because Moore discloses a coupling arrangement with distal and proximal couplers that include a portion that mates the two coupler together and each of these sections are either proximally or distally extending in order to allow for mating of the proximal and distal couplers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731